Exhibit 10.29

NUTRISYSTEM, INC.

AMENDED AND RESTATED NUTRISYSTEM, INC.

2008 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

(Name)

This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
[            ] (the “Date of Grant”), is delivered by NutriSystem, Inc. to
[                    ] (the “Grantee”).

RECITALS

A. The Amended and Restated NutriSystem, Inc. 2008 Long-Term Incentive Plan
permits the grant of stock options to purchase shares of common stock of the
Company, par value $0.001 per share.

B. The Compensation Committee of the Board of Directors of the Company has
approved this grant under the Plan.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option.

(a) Subject to the terms and conditions set forth in this Agreement and in the
Plan, the Company hereby grants to the Grantee a nonqualified stock option (the
“Option”) to purchase [                ] shares of Company Stock at an exercise
price of $[        ] per share of Company Stock. The Option shall become vested
and exercisable according to Paragraph 2 below.

(b) Capitalized terms used but not otherwise defined herein will have the
meanings defined in the Plan.

2. Exercisability of Option.

(a) Except as provided below in Paragraphs 2(b) and 2(c), the Option shall
become vested and exercisable on the following dates, if the Grantee continues
to be employed by, or provide services to, the Employer from the Date of Grant
through the applicable vesting date (each, a “Vesting Date”):

 

Vesting Date

   Portion of
Option
Becoming
Exercisable
on the
Vesting
Date  

First Anniversary of Date of Grant

     25 % 

Second Anniversary of Date of Grant

     25 % 

Third Anniversary of Date of Grant

     25 % 

Fourth Anniversary of Date of Grant

     25 % 



--------------------------------------------------------------------------------

The vesting and exercisability of the Option is cumulative, but shall not exceed
100% of the shares of Company Stock subject to the Option. If the foregoing
schedule would produce fractional shares of Company Stock, the number of shares
of Company Stock for which the Option becomes vested and exercisable shall be
rounded down to the nearest whole share.

(b) If at any time prior to the date the Option becomes fully vested and
exercisable, the Grantee ceases to be employed by, or provide services to, the
Employer on account of (i) the death of the Grantee, (ii) termination by the
Employer because the Grantee becomes “totally disabled” (as defined below),
(iii) a termination by the Employer without “cause” (as defined below), or
(iv) the resignation by the Grantee with “good reason” (as defined below), the
next tranche of the Option that would otherwise have become vested and
exercisable under Paragraph 2(a) (but for such cessation of employment or
service) will become vested and exercisable as of the date of such cessation of
employment or service; provided that, in its discretion, the Company may
condition such accelerated vesting on the execution by the Grantee or the
Grantee’s estate (as applicable) of a release of claims in a form prescribed by
the Company and on that release becoming irrevocable within 30 days following
the cessation of the Grantee’s employment or service.

(c) If a cessation of employment or service described in Paragraph 2(b) occurs
within one (1) year following a Change of Control, then in lieu of accelerating
the vesting of only the next tranche of the Option, the Option will become fully
vested and exercisable as of the date of such termination of employment or
service (subject to the satisfaction of the release requirements described in
Paragraph 2(b)).

(d) For purposes of this Agreement:

(i) “cause” will have the meaning defined in any employment agreement, offer
letter or similar agreement between the Employer and the Grantee or, in the
absence of such an agreement: (a) the Grantee conviction of a felony, or (b) a
determination of the Committee that the Grantee has: (1) committed an act of
fraud, embezzlement or theft, (2) caused intentional damage to the property of
the Employer, (3) materially breached any agreement with the Employer, any duty
owed to the Company or its stockholders or any published policy of the Employer,
which breach (if curable) is not cured within 30 days after receiving written
notice from the Employer identifying the breach, or (4) engaged in gross
misconduct or gross negligence in the course of employment or service.

(ii) “good reason” will have the meaning defined in any employment agreement,
offer letter or similar agreement between the Employer and the Grantee or, in
the absence of such an agreement: (a) a material diminution of the Grantee’s
title, authority or duties, (b) a material reduction in the Grantee’s base
salary, or (c) a relocation by more than 50 miles of the Grantee’s principal
worksite; provided that, any such event will constitute “good reason” only if
the Grantee notifies the Employer in writing of such event within 90 days
following the initial occurrence thereof, the Employer fails to cure such event
within 30 days after receipt from the Grantee of that written notice, and the
Grantee resigns his or her employment within 30 days following the expiration of
that cure period.

(iii) “totally disabled” means a condition entitling Grantee to benefits under
any long-term disability plan or policy maintained or funded by the Employer.

 

-2-



--------------------------------------------------------------------------------

3. Term of Option.

(a) The Option shall have a term of seven years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b) The Option shall also automatically terminate upon the happening of the
first of the following events:

(i) The expiration of the 90-day period after the Grantee ceases to be employed
by, or provide service to, the Employer, if the termination is for any reason
other than death, cause or the Grantee becoming totally disabled.

(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee
becoming totally disabled.

(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or within 90 days after the
Grantee ceases to be so employed or provide such services on account of a
termination described in clause (i) above.

(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for “cause.” In addition, notwithstanding the prior provisions
of this Paragraph 3, if the Grantee engages in conduct that constitutes “cause”
after the Grantee’s employment or service terminates, the Option shall
immediately terminate and the Grantee shall automatically forfeit all shares of
Company Stock underlying any exercised portion of the Option for which the
Company has not yet delivered the share certificates, upon refund by the Company
of the exercise price paid by the Grantee for such shares.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the seventh anniversary of the Date of Grant.
Any portion of the Option that is not exercisable at the time the Grantee ceases
to be employed by, or provide service to, the Employer (determined after giving
effect to Paragraph 2(b) or 2(c), if applicable) shall immediately terminate.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable portion of the Option by giving the
Company written notice of intent to exercise in the manner provided in this
Agreement, specifying the number of shares of Company Stock as to which the
Option is to be exercised and the method of payment. Payment

 

-3-



--------------------------------------------------------------------------------

of the exercise price and applicable withholding taxes shall be made in
accordance with procedures established by the Committee from time to time based
on the type of payment being made but, in any event, prior to issuance of the
shares of Company Stock. The Grantee shall pay the exercise price and applicable
withholding taxes (i) in cash or certified check, (ii) if permitted by the
Committee, by delivering shares of Company Stock owned by the Grantee and having
an aggregate Fair Market Value on the date of exercise equal to the exercise
price or by attestation (on a form prescribed by the Committee) to ownership of
shares of Company Stock having an aggregate Fair Market Value on the date of
exercise equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve to the extent
permitted by applicable law. The Committee may impose from time to time such
limitations as it deems appropriate on the use of shares of Company Stock to
exercise the Option.

(b) The obligation of the Company to deliver shares of Company Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including such actions as Company counsel shall
deem necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing the shares of Company Stock for the Grantee’s own account and not
with a view to, or for sale in connection with, any distribution of the shares
of Company Stock, or such other representations as the Committee deems
appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for all applicable taxes. Subject to Committee approval, the Grantee
may elect to satisfy any tax withholding obligation of the Employer with respect
to the Option by having shares of Company Stock withheld up to an amount that
does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.

5. Dissolution or Liquidation; Sale or Merger. In the event of a dissolution,
liquidation, sale or merger of the Company or any similar event or transaction,
the Committee may adjust, terminate and/or settle the Option to the extent it
deems appropriate and consistent with the Plan’s purposes.

6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
person who acquires the right to exercise the Option by will or by the laws of
descent and distribution, to the extent that the Option is exercisable pursuant
to this Agreement.

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or

 

-4-



--------------------------------------------------------------------------------

listing of the shares of Company Stock, (c) changes in capitalization of the
Company and (d) other requirements of applicable law. The Committee shall have
the authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

8. Restrictions on Sale or Transfer of Shares.

(a) The Grantee agrees that the Grantee will not sell, transfer, pledge, donate,
assign, mortgage, hypothecate or otherwise encumber the shares of Company Stock
underlying the Option unless the shares of Company Stock are registered under
the 1933 Act, or the Company is given an opinion of counsel reasonably
acceptable to the Company that such registration is not required under the 1933
Act.

(b) In consideration for this Option grant, the Grantee agrees to be bound by
the Employer’s policies as in effect from time to time, including, but not
limited to, the Company’s Insider Trading, Anti-Hedging and Clawback Policies
and Stock Ownership Guidelines, and understands that there may be certain times
during the year that the Grantee will be prohibited from selling, transferring,
donating, assigning, mortgaging, hypothecating or otherwise encumbering the
Company securities.

9. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate at will the Grantee’s employment or service at any time. The right of
the Employer to terminate at will the Grantee’s employment or service at any
time for any reason is specifically reserved.

10. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the shares of
Company Stock subject to the Option, until such shares are actually issued
following exercise of the Option.

11. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms his or her obligations under the Nondisclosure and Noncompete Agreement
for Management Employees.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

-5-



--------------------------------------------------------------------------------

13. Effect on Other Benefits. The value of this Option or the shares of Company
Stock received upon exercise of the Option shall not be considered eligible
earnings for purposes of any other plans maintained by the Company or the
Employer. Neither shall such value be considered part of the Grantee’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.

14. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

15. Notice. Notices permitted or required under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier addressed, in the case of the Company, c/o its General Counsel
at its principal executive office and, in the case of the Grantee, to his or her
most recent address set forth in the personnel records of the Company.

16. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof.

17. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee to be effective against
the Company.

18. Consent to Electronic Delivery. The Grantee hereby authorizes the Company to
deliver electronically any prospectuses or other documentation related to this
Agreement, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Company.

[Remainder of page intentionally left blank; signature page follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
on this [    ] day of [                    ].

 

     

NUTRISYSTEM, INC.

Attest:      

 

    By:  

 

Name:       Name:   Title:       Title:  

I hereby accept the grant of the Option described in this Agreement, and I agree
to be bound by the terms of the Plan and this Agreement. I hereby further agree
that all of the decisions and determinations of the Committee shall be final and
binding.

 

 

Grantee: [NAME]

 

-7-